Title: James Madison to Jared Sparks, 27 June 1831
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 27th. 1831.
                            
                        
                        I have received your letter of the 16th inst. inclosing a copy of the letter of Mr Chas Pinckney to Mr
                            Adams, accompanying the draft of a Constitution for the U.S. and describing it, as essentially the draft proposed by him
                            to the Federal Convention of 1787. The letter to Mr Adams was new to me.
                        Abundant evidence I find exists of material variances between the two drafts, and I am sorry that the letter
                            of Mr Pinckney is far from explaining them. It does not appear as you inferred, that the draft sent to Mr Adams was
                            compiled from his notes & papers; but that it was one of several drafts found amongst them, and the very one he
                            beleived, that he had presented to the Convention, all the Drafts however being substantially the same.
                        Some of the variances may be deduced from the printed Journal of the Convention. You will notice, for
                            example, that on the 6 or 7. of June, very shortly after his draft was presented, that he proposed to take from the people, the election of the Federal House of Representatives, and assign it to the legislatures of the States; a violent presumption that the latter not the former, was the mode
                            contained in his draft.
                        It is true as Mr P. observes & as the Journal shews, that the Executive was the last department of
                            the Government that received its full and final discussion; but I am not sure that he is free from error in the view his
                            letter gives of what passed on the occasion, or that the error, with several others, may not by traced by a review of the
                            Journal.
                        I am at a loss for the ground of his contrast between the latter period of the Convention and the cool and
                            patient deliberation, for more than 4 1/2 months preceding. The whole term of the Convention from its appointed
                            commencement, was short of that period; and its actual session from the date of a Quorum, but 4 mo. 3 days. And the
                            occasion on which the most serious and threatening excitement prevailed (the struggle between the larger and smaller
                            states, in relation to the representation in the Senate,) occurred as the Journal will shew, during the period noted as
                            the cool and patient one. After the Compromise which allowed an equality of votes in the Senate; that consideration, with
                            the smaller number & longer tenure of its members, will account for the abridgement of its powers by associating
                            the Executive in the exercise of them.
                        Among the instances in which the memory of Mr P. failed him, is the remark in his letter that very soon after
                            the convention met he had avowed a change of opinion on giving Congress a power to revise the State laws, thinking it
                            safer to refuse the power altogether. It appears from the Journal that as late as the 23d of
                            Augt. the proposition was renewed, with a change only, requiring 2/3 instead of a majority of each House. The journal does
                            not name the mover; but satisfactory information exists that it was Mr P.
                        Mr Adams was probably restrained from printing the letter of Mr P. by the vague charges in it, agt the
                            Convention, and a scruple of publishing a part only.
                        I have been suffering for some time a severe attack of Rheumatism, and I offer this brief compliance with
                            your request of my view of Mr P.s letter, under an unabated continuance of it. This alone would be a reason for desiring
                            that nothing in the communication should be referred to as resting upon my authority. But there are others drawn from my
                            relation to the subject and the relation which subsisted beween Mr P & myself, which must always require that I
                            should not be a party to an exposure of the strange incongruities into which he has fallen, without a fuller view of the
                            proofs, and the obligation not to withhold them than the present occasion would permit. With cordial esteem & good
                            wishes
                        
                        
                            
                                James Madison
                            
                        
                    